Title: From Hannah Quincy Lincoln Storer to Abigail Smith Adams, 12 January 1805
From: Storer, Hannah Quincy Lincoln
To: Adams, Abigail Smith



Dear Madam
Janry 12 1805—

Yours and the Presidents Company on the thirtieth to dine, will add Much to the pleasure of that day, in which Brattle Street Society will be again blessed with a Minister approved of without a dissenting Voice. As you once were Members there, I thought it would be pleasing to You—if So, I hope your State of health will be Such as to admit of Your gratifying us.
The Solemn Ceremony commences at Eleven oClock or before if possible—Your Sons Son’s Company is requested, and the Ladies in the family.—
Mr Storer pleads his want of Sight as his excuse for not sending in his own hand writing his invitation to President Adams and Son.—
You’ll join Me dear Madam in wishing that both Minister and People, may be made instrumental of Much Spiritual satisfaction to each other. in this beleif I rest, assuring you of the Complits of the Season from each present with those of / Your attached friend
H. Storer